F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                JAN 9 2001
                              FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    JEFFREY J. RITTENHOUSE,

                 Petitioner-Appellant,

    v.                                                     No. 00-6142
                                                     (D.C. No. 99-CV-1917-A)
    RICK HUDSON, Warden,                                   (W.D. Okla.)

                 Respondent-Appellee.


                              ORDER AND JUDGMENT             *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Jeffrey J. Rittenhouse appeals from the   district court ’s order dismissing his

federal habeas complaint, filed pro se and pursuant to 28 U.S.C. § 2241. Our


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
jurisdiction over this appeal arises from 28 U.S.C. § 1291. Petitioner alleged

claims pursuant to due process, the Eighth and Thirteenth amendments, and equal

protection--all resulting from his transfer out of a Wisconsin state prison to a

private prison facility in Oklahoma. The magistrate judge recommended that all

of petitioner’s claims be dismissed,    see R. Vol. I, doc. 12, and, after considering

the petitioner’s objections, the   district court agreed, see id., doc. 15.

       On appeal, petitioner reiterates those issues and arguments presented in his

objections to the magistrate judge’s report and recommendation. He also presents

a jurisdictional issue and various other arguments and theories which were not

presented to the district court . In accord with the general rule, we do not consider

issues, theories, and arguments not presented below absent special circumstances

not present here.   See Okland Oil Co. v. Conoco, Inc.    , 144 F.3d 1308, 1314 n.4

(10th Cir. 1998); Smith v. Rogers Galvanizing Co.      , 128 F.3d 1380, 1385-86 (10th

Cir. 1997).

       Because the Antiterrorism and Effective Death Penalty Act applies to this

appeal, petitioner must obtain a certificate of appealability (COA) before

proceeding on appeal.     See Montez v. McKinna , 208 F.3d 862, 867 (10th Cir.

2000). The district court denied petitioner COA,      see R. Vol. I, doc. 15, at 3; this

court construes petitioner’s notice of appeal as a renewed application for COA,

see Fed. R. App. P. 22(b)(2). In determining whether COA should issue, we must


                                            -2-
decide whether petitioner has “made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

      Petitioner also seeks leave to proceed without prepayment of costs and fees;

that request is granted. However, after careful review of the entire record on

appeal in light of the applicable law and the parties’ briefs, we conclude that

petitioner has not met the standards for issuance of COA, for the reasons set forth

in the district court ’s order dated April 5, 2000. This appeal is dismissed; the

mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Circuit Judge




                                          -3-